NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                      Submitted  May  21,  2014*  
                                                                                                       Decided  May  22,  2014  
  
  
                                                                                                               Before  
  
                                                                                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                                                                                            JOEL  M.  FLAUM,  Circuit  Judge  
  
                                                                                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  13-­‐‑3158                                                                                                                 Appeal   from   the   United  
                                                                                                                                States   District   Court   for   the  
MARGARET  BACH,                                                                                                                 Eastern  District  of  Wisconsin.  
    Plaintiff-­‐‑Appellant,  
                                                                                                                                  
                                               v.                                                                               No.  13-­‐‑CV-­‐‑370  
                                                                                                                                Nancy  Joseph,  Magistrate  Judge.  
MILWAUKEE  COUNTY  CIRCUIT  COURT,  et  al.,  
     Defendants-­‐‑Appellees.  
  

                                                                                                                Order  
     
   This  is  the  latest  in  a  flurry  of  suits  that  Margaret  Bach  has  filed  in  an  effort  to  over-­‐‑
turn  custody  and  guardianship  orders  that  a  state  court  entered  with  respect  to  her  dis-­‐‑
abled,  adult  son  Aaron.  Two  years  ago  we  affirmed  the  dismissal  of  one  of  those  suits,  
holding  (among  other  things)  that  federal  courts  (other  than  the  Supreme  Court  of  the  
United  States)  lack  the  authority  to  override  a  state  judge’s  decision  in  civil  litigation,  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                            
No.  13-­‐‑3158                                                                                        Page  2  

and  that  Margaret  cannot  assert  Aaron’s  rights,  because  she  is  not  his  guardian.  Bach  v.  
Milwaukee  County,  No.  11-­‐‑3485  (July  24,  2012)  (nonprecedential  decision).  Notwithstand-­‐‑
ing  that  order,  Margaret  attempts  in  this  suit  to  have  a  federal  court  supersede  the  state  
court’s  decisions;  she  also  attempts  to  litigate  on  Aaron’s  behalf.  We  have  removed  him  
from  the  list  of  parties  for  the  reasons  covered  in  our  2012  order.  The  remainder  of  Mar-­‐‑
garet’s  arguments  are  equally  unavailing.  
      
    She  asked  the  district  court  to  annul  a  state-­‐‑court  order  appointing  Life  Navigators  
as  Aaron’s  guardian,  repeal  visitation  guidelines  implemented  by  Life  Navigators,  or-­‐‑
der  that  she  be  allowed  regular  visits  with  Aaron,  and  award  her  money  damages  to  be  
paid  by  Milwaukee  County,  the  state-­‐‑court  judge,  Aaron’s  guardian  ad  litem,  and  Life  
Navigators  for  infliction  of  emotional  distress  brought  about  by  the  restrictions  on  her  
interactions  with  her  son.  She  also  sought  relief  from  a  state-­‐‑court  injunction  that  pro-­‐‑
hibits  her  from  filing  lawsuits  on  Aaron’s  behalf;  picketing  in  the  vicinity  of  Aaron’s  res-­‐‑
idence,  health  care  providers,  or  legal  representatives;  or  communicating  with  Aaron’s  
physicians.  A  magistrate  judge,  proceeding  with  the  parties’  consent,  see  28  U.S.C.  
§636(c),  denied  Margaret’s  motion  to  proceed  in  forma  pauperis,  concluding  that  she  is  
not  indigent  and  that  in  any  event  she  is  not  authorized  to  act  as  Aaron’s  lawyer.  The  
magistrate  judge  also  explained  to  Margaret  that  the  relief  she  sought  is  “not  within  the  
purview  of  th[e]  Court”  and  that  several  of  the  defendants  against  whom  she  made  
claims—including  Milwaukee  County,  the  state-­‐‑court  judge,  and  Aaron’s  guardian  ad  
litem—are  immune  from  liability.  The  magistrate  judge  gave  Margaret  leave  to  amend  
her  complaint  with  regard  to  her  claim  that  the  visitation  guidelines  and  the  state-­‐‑court  
injunction  violated  the  First  Amendment.  
      
    Margaret  amended  her  complaint  to  add  17  new  defendants.  The  revised  complaint  
includes  claims  on  Aaron’s  behalf  (including  challenges  to  the  visitation  guidelines  and  
the  state-­‐‑court’s  injunction  order)  plus  new  allegations  relating  to  “federal  violations  
since  the  previous  complaint  filing.”  These  recent  federal  violations,  Margaret  asserted,  
occurred  when  Milwaukee  police  officer  Jullian  Goggans  misunderstood  the  state  
court’s  injunction  and  told  her  to  leave  a  public  park  near  Aaron’s  group  home.  
      
    The  magistrate  judge  granted  the  defendants’  motion  to  dismiss  Margaret’s  com-­‐‑
plaint  for  lack  of  subject-­‐‑matter  jurisdiction.  The  magistrate  judge  reiterated  that  she  
could  not  unset  the  state  court’s  rulings  (this  is  one  effect  of  the  Rooker-­‐‑Feldman  doctrine,  
which  our  2012  order  discusses)  and  that  Margaret  could  not  file  lawsuits  on  Aaron’s  
behalf.  The  judge  dismissed  the  First  Amendment  allegations  because  the  amended  
complaint  failed  to  say  how  any  of  the  defendants  violated  Margaret’s  rights;  most  of  
the  allegations  assailed  the  defendants  merely  for  being  present  at  the  state  court  hear-­‐‑
ing  at  which  the  injunction  was  signed.  The  magistrate  judge  further  concluded  that  the  
No.  13-­‐‑3158                                                                                         Page  3  

Milwaukee  County  Circuit  Court,  as  an  arm  of  the  state,  is  not  an  entity  that  can  be  
sued  (states  are  not  “persons”  for  the  purpose  of  42  U.S.C.  §1983,  see  Will  v.  Michigan  
Department  of  State  Police,  491  U.S.  58  (1989)),  and  that  state  trial  judge  Jane  Carroll  is  en-­‐‑
titled  to  absolute  judicial  immunity  for  issuing  the  guardianship  orders.  In  addition,  
Elizabeth  Ruthmansdorfer,  the  guardian  ad  litem,  is  not  a  state  actor  subject  to  §1983.  
       
     Regarding  Milwaukee  County,  the  magistrate  judge  determined  that  Margaret’s  al-­‐‑
legations  pertained  to  Aaron’s  care,  guardianship,  and  placement—matters  that  cannot  
be  challenged  in  federal  court.  The  magistrate  judge  added  that  neither  the  Milwaukee  
County  Mental  Health  Complex  nor  the  Police  Department  could  be  sued  separately  
from  Milwaukee  County.  The  judge  also  found  that  Margaret’s  claims  against  the  agen-­‐‑
cy  Disability  Rights  Wisconsin,  Inc.,  did  not  identify  any  concrete  legal  claim  for  relief,  
and  that  the  complaint  did  not  allege  how  the  actions  of  one  of  Aaron’s  doctors,  Gary  
Stark,  deprived  her  of  constitutional  rights.  Regarding  Life  Navigators,  the  magistrate  
judge  reiterated  that  Margaret’s  allegations  concerning  the  visitation  guidelines  failed  to  
state  a  plausible  claim  for  relief.  Finally,  with  regard  to  Officer  Goggans,  the  magistrate  
judge  concluded  that  Margaret  failed  to  state  a  claim  (1)  that  she  had  been  seized  for  
Fourth  Amendment  purposes  or  (2)  that  she  had  been  treated  differently  from  similarly  
situated  individuals  for  purposes  of  a  “class  of  one”  claim  under  the  Equal  Protection  
Clause.  
       
     In  this  court,  Margaret  insists  that  Aaron  is  a  plaintiff.  She  also  continues  to  dispute  
the  appointment  of  Life  Navigators  as  his  guardian  and  to  seek  relief  from  the  state  
court’s  injunction.  Our  decision  in  2012  covered  this  ground.  Even  if  our  analysis  were  
problematic  (and  Margaret  does  not  make  a  serious  attempt  to  undermine  it),  it  would  
continue  to  control  under  doctrines  of  issue  and  claim  preclusion.  
       
     Margaret’s  allegations  concerning  Officer  Goggans  are  outside  the  scope  of  our  2012  
decision.  She  maintains  that  she  was  seized  in  a  public  park  because  she  believed  that  
Goggans  would  have  used  force  to  arrest  her  if  she  failed  to  leave.  But,  as  the  magistrate  
judge  concluded,  Margaret’s  own  allegations  show  that  Goggans  required  her  only  to  
leave  the  park;  he  did  not  try  to  take  her  into  custody,  handcuff  her,  or  apply  physical  
force.  A  reasonable  person  therefore  would  have  felt  free  to  leave,  as  Margaret  herself  
did.  See,  e.g.,  Hamilton  v.  Oak  Lawn,  735  F.3d  967,  971–72  (7th  Cir.  2013)  (woman  not  
seized  when  ordered  to  leave  home  because  officers  did  not  threaten,  grab,  or  touch  
her);  Rodgers  v.  Lincoln  Towing  Service,  Inc.,  771  F.2d  194,  200  (7th  Cir.  1985)  (man  not  
seized  when  detective  was  verbally  abusive  and  threatened  him  with  arrest  warrant  
over  phone  because  he  was  not  physically  confronted  and  could  easily  terminate  en-­‐‑
counter);  James  v.  Wilkes-­‐‑Barre,  700  F.3d  675,  682  (3d  Cir.  2012)  (woman  not  seized  when  
police  orders  were  unaccompanied  by  physical  touch  or  showing  of  weapons).  
No.  13-­‐‑3158                                                                                                                               Page  4  

     Margaret  contests  the  district  court’s  conclusion  that  she  did  not  state  a  “class  of  
one”  claim;  she  maintains  that  Goggans  treated  her  differently  from  the  park’s  other  
visitors.  But  Margaret  does  not  allege  that  there  were  other  similarly  situated  persons  in  
the  park  (i.e.,  other  women  subject  to  restraining  orders)  or  that  she  was  treated  differ-­‐‑
ently  for  no  rational  reason.  
       
     As  for  the  First  Amendment:  her  assertion  that  the  state-­‐‑court  judge,  attorneys,  and  
guardians  violated  her  “right  to  free  speech,  privacy  [and]  freedom  of  association”  by  
“supporting”  the  court’s  visitation  guidelines  is  too  vague  to  give  notice  to  the  defend-­‐‑
ants  about  the  nature  of  her  First  Amendment  claim.  People  are  entitled  to  make  argu-­‐‑
ments  to  state  judges,  and  the  fact  that  the  state  judge  accepts  an  argument  and  enters  
relief  does  not  convert  the  argument  (or  implementation  of  the  resulting  order)  into  a  
violation  of  the  Constitution.  See  BE&K  Construction  Co.  v.  NLRB,  536  U.S.  516  (2002).  
       
     Margaret  has  abused  the  judicial  process  by  filing  multiple  frivolous  suits,  many  of  
which,  like  this  one,  could  not  succeed  unless  the  court  were  prepared  to  ignore  the  
outcome  of  her  earlier  suits.  Many  of  these  suits  name  judges  and  courts  as  parties,  de-­‐‑
spite  their  absolute  immunity.  We  collect  her  other  suits  in  a  footnote.†  Margaret  is  a  
lawyer,  but  her  litigation  reflects  refusal  to  recognize  that  established  law,  such  as  judi-­‐‑
cial  immunity,  the  limits  of  federal  jurisdiction  under  the  Rooker-­‐‑Feldman  doctrine,  and  
the  doctrines  of  preclusion,  apply  to  her.  The  current  suit  defies  an  injunction,  issued  by  
a  state  judge,  forbidding  Margaret  from  attempting  to  litigate  on  Aaron’s  behalf.  
       
     Refusal  to  take  no  for  an  answer,  and  a  campaign  of  unending  litigation,  are  intoler-­‐‑
able  and  sanctionable.  See,  e.g.,  Homola  v.  McNamara,  59  F.3d  647  (7th  Cir.  1995).  We  
                                                                                                 
           †   In   addition   to   the   suit   we   resolved   in   2012,   Margaret   has   filed   at   least   three   civil   actions   in   state  

court   concerning   Aaron’s   guardianship.   See   Bach   v.   Labor   and   Industry   Review   Commission,   No.  
2013CV2071  (Wis.  Cir.  Ct.  2013);  Bach  v.  Milwaukee  County,  No.  2010CV21369  (Wis.  Cir.  Ct.  2012);  Bach  v.  
Milwaukee  County,  No.  2009CV16167  (Wis.  Cir.  Ct.  Nov.  11,  2011).    She  has  also  filed  fourteen  appeals  in  
the  Wisconsin  Court  of  Appeals  and  Supreme  Court  pertaining  to  Aaron’s  placement  and  guardianship.  
See  Bach  v.  Life  Navigators,  Inc.,  No.  2013AP1758  (Wis.  Ct.  App.)  (under  advisement);  Bach  v.  Court  of  Ap-­‐‑
peals,  District  I,  No.  2013AP115  (Wis.  2013);  Margaret  B.  v.  Circuit  Court  of  Milwaukee  County,  No.  2013AP4  
(Wis.   2013);   Margaret   B.   v.   County   of   Milwaukee,   No.   2012XX1059   (Wis.   Ct.   App.   Dist.   1)   (case   ongoing);  
Margaret   B.   v.   Carroll,   No.   2012AP1883   (Wis.   Ct.   App.   2012);   Margaret   B.   v.   County   of   Milwaukee,   No.  
2012AP1176   (Wis.   Ct.   App.   2013);   Aaron   B.   v.   Circuit   Court   for   Milwaukee   County,   No.   2012AP146   (Wis.  
2012);   Aaron   B.   v.   County   of   Milwaukee,   No.   2011AP2287   (Wis.   Ct.   App.   2012);   Margaret   B.   v.   Milwaukee  
County,  No.  2011AP2104  (Wis.  Ct.  App.  2011);  Margaret  B.  v.  Milwaukee  County,  No.  2010AP1588  (Wis.  Ct.  
App.  2011);  Aaron  B.  v.  Circuit  Court  for  Milwaukee  County,  2010AP1352  (Wis.  June  10,  2010);  Margaret  B.  v.  
Milwaukee   County,   2009AP2450   (Wis.   Ct.   App.   2011);   Aaron   B.   v.   Circuit   Court   for   Milwaukee   County,  
2009AP2180  (Wis.  2009);  Margaret  B.  v.  Milwaukee  County,  No.  2008AP2653  (Wis.  Ct.  App.  2009).  
No.  13-­‐‑3158                                                                                  Page  5  

give  Margaret  14  days  to  show  cause  why  the  court  should  not  impose  sanctions  under  
Fed.  R.  Civ.  P.  38  for  a  frivolous  appeal.  Margaret  must  understand  that,  if  the  court  
awards  financial  sanctions,  she  must  pay  promptly  or  be  subject  to  a  preclusion  order  
under  Support  Systems  International,  Inc.  v.  Mack,  45  F.3d  185  (7th  Cir.  1995).  See  also,  
e.g.,  In  re  Chicago,  500  F.3d  582  (7th  Cir.  2007).  

                                                         AFFIRMED;  ORDER  TO  SHOW  CAUSE  ISSUED